Citation Nr: 0101282	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  98-13 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased evaluation for post-concussive 
headaches currently rated as 10 percent disabling.

2. Entitlement to an increased (compensable) disability 
rating for hearing loss of the left ear.

3. Entitlement to a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.  His service included combat duty in the 
Republic of Vietnam; he is a recipient of the Purple Heart 
Medal with Oak Leaf Cluster and the Silver Star.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  It was previously remanded to the 
RO in April 2000 in order that the veteran might be scheduled 
for a videoconference hearing before a member of the Board.  
Such hearing was held before the undersigned Member in 
November 2000.  


FINDINGS OF FACT

1.  The veteran's post-concussion syndrome is manifested by 
headaches only, with no evidence of dementia or neurological 
disability.

2.  During the appellate period the veteran has had no worse 
than level "I" hearing in the service-connected left ear and 
no worse than level "I" hearing in the nonservice-connected 
right ear.

3.  The veteran was in receipt of a 80 percent combined 
service connected disability schedular rating from March 28, 
1996, until July 29, 1998, and in receipt of a 100 percent 
combined rating from July 29, 1998 until October 31, 1999, 
and since November 1, 1999, he has had a combined disability 
rating of 90 percent.

4.  Since November 1, 1999, the veteran's service-connected 
disabilities are (1) post operative total knee replacement, 
left (formerly degenerative joint disease, left knee) rated 
30 percent disabling; (2) post operative total knee 
replacement, right (formerly degenerative joint disease, 
right knee) rated 30 percent disabling; (3) residuals of 
wound to left neck and left supraclavicular area with 
extension into the right shoulder area with retained foreign 
body, rated 40 percent disabling; (4) post-traumatic stress 
disorder (PTSD), rated 30 percent disabling; (5) residuals 
shell fragment wound (SFW) of the buttock, right and left 
anterior thighs, rated 20 percent disabling; (6) tinnitus, 
rated 10 percent disabling; (7) residuals of SFW, right 
forearm and left elbow, rated 10 percent disabling; (8) post-
concussion headaches, rated 10 percent disabling; and (9) 
hearing impairment, left ear, rated noncompensable.  These 
result in a combined disability evaluation of 90 percent.

5.  The veteran last worked full-time on August 18, 1997.  He 
never returned to work but remained on medical leave until 
his retirement, effective November 1, 1998.

6.  The veteran's treating VA physician has indicated that he 
is not employable outside his home due to his service-
connected disabilities, and particularly, his PTSD and 
headache disorders.

7.  The veteran's service-connected disabilities, when 
evaluated in association with his educational attainment and 
occupational experience, are sufficiently disabling to render 
him unable to obtain and retain substantially gainful 
employment.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected post-concussion syndrome, with 
headaches, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.124a, 4.130, Codes 8045, 9304 (2000).

2.  An increased (compensable) rating for impaired hearing of 
the left ear is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, Code 6100 
(2000).

3.  The criteria for the award of a total rating for 
compensation based upon individual unemployability are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (2000); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

I.  Headaches

Entitlement to service connection for headaches, as residuals 
of a concussion, was established in an October 1973 rating 
decision.  A 10 percent evaluation was assigned for this 
disability.  The veteran's disability was originally 
evaluated under 38 C.F.R. § 4.124a, Code 8045, the rating 
code for brain disease due to trauma.  Review of the medical 
evidence in the claims folder reveals that the veteran has 
never manifested any symptoms of delirium, dementia, or other 
cognitive disorder. 

Diagnostic Code 8045, brain disease due to trauma, provides 
that purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis etc., following 
trauma to the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045-8207).  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under diagnostic code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, Code 8045.

Evidence of record shows that during the appeal period the 
veteran has continued to complain of severe headaches which 
occur on a daily basis, and are no more than a couple hours 
duration.  Both VA outpatient treatment records and the 
report of VA neurological examination conducted in April 
1999, indicate diagnosis of post-traumatic migraine with no 
evidence of neurological disorder or dementia.  The veteran 
and his spouse have also presented testimony to the effect 
that, in essence, the veteran is entitled to a higher rating 
because his headaches have increased in frequency and 
severity in recent years.  

After a careful review of the evidence, it is found that 
entitlement to an evaluation in excess of 10 percent on a 
schedular basis is not warranted.  There is no evidence that 
the veteran has been diagnosed with multi-infarct dementia; 
therefore, there is no basis to grant an evaluation in excess 
of 10 percent pursuant to diagnostic code 9304.  Furthermore, 
there is no medical evidence of purely neurological 
disabilities symptomatic of brain trauma; thus, a higher 
rating than 10 percent would not be warranted under any 
diagnostic code dealing with such disabilities.  See 
38 C.F.R. 4.24a, code 8045.

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for a schedular 
evaluation in excess of 10 percent for the service-connected 
post-concussion headache syndrome.  Consequently, the 
doctrine of reasonable doubt is not for application in this 
case.

II.  Hearing loss, left ear

 The veteran's hearing loss, left ear, is rated under 
Diagnostic Code 6100.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  The amended regulations did not result in any 
substantive changes in the criteria for rating hearing loss 
which are pertinent to this appeal.  Essentially, the old and 
new regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
pure-tone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).  Accordingly, 
neither rating criteria can be more favorable to the 
veteran's claim.  The amended regulations did incorporate 
some explanatory comments concerning VA's method of 
evaluating hearing loss disability, and these comments will 
be discussed where appropriate.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, the maximum evaluation for service-connected 
hearing loss for one ear is 10 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d). 

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998); 38 C.F.R. § 
4.85(b),(e),(h)(Tables VI, VII) (2000).  It is noteworthy 
that Table VII was amended in that hearing loss is now rated 
under a single code, Code 6100, regardless of the percentage 
of disability.  See 64 Fed. Reg. 25204 (May 11, 1999).  In 
addition, VA regulations provide that if impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of "I".  See 38 C.F.R. § 4.85 (f) 
(2000).  Ratings of hearing loss disability involve 
mechanical application of the rating criteria to the findings 
on official audiometry.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

The recent VA audiogram conducted in October 1998 shows that 
the veteran's hearing loss has been properly evaluated as 
noncompensably disabling.  It was noted that the Maryland CNC 
Word List reflected an 84 percent speech recognition score 
and the W22 Word List reflected an 88 percent speech 
recognition score.  Based on an 84 percent speech recognition 
score and an 18-decibel pure-tone threshold average, as shown 
in October 1998, Table VI indicates a designation of Level 
"I" for the left ear.  As indicated above, VA regulations 
require assignment of a designation of Level "I" for the 
non-service-connected right ear.  Applied to Table VII, 
numeric designations of "I" for both ears merit a 
noncompensable or "0 percent" rating, but no higher.

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999). Neither 
of these new provisions applies in the instant case.

Here, the preponderance of the evidence is against the 
veteran's claim for an increased (compensable) rating for 
impaired hearing of the left ear.  Thus, the reasonable doubt 
doctrine is not for application in this case.  


III.  Total rating based on individual unemployability

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a).

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  With sequelae of 
fractures and other residuals of traumatism shown to be of 
static character, a showing of continuous unemployability 
from date of incurrence, or the date the condition reached 
the stabilized level, is a general requirement in order to 
establish the fact that present unemployability is the result 
of the disability.  However, consideration is to be given to 
the circumstances of employment in individual claims, and, if 
the employment was only occasional, intermittent, tryout or 
unsuccessful, or eventually terminated on account of the 
disability, present unemployability may be attributed to the 
static disability.  38 C.F.R. § 4.18.

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.

A claim for TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  Entitlement to a total 
compensation rating must be based solely on the impact of the 
veteran's service-connected disability on his ability to keep 
and maintain substantially gainful work.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  In evaluating 
whether the veteran's service-connected disabilities preclude 
substantially gainful employment, the Board notes that the 
Adjudication Manual, M21-1, Paragraph 50.55(8) defines 
substantially gainful employment as that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332.  The ability to 
work sporadically or obtain marginal employment is not 
substantially gainful employment, Moore v. Derwinski, 1 Vet. 
App. 356. 358 (1991).  The question in a total rating case is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

Although the veteran has always had significant service-
connected disabilities, he had been gainfully employed for 
many years by the same employer as a factory inspector, until 
August 1997.  The medical evidence of record shows that, at 
that time, his VA treating psychiatrist submitted a letter to 
his employer indicating that the veteran should be placed on 
medical leave due to exacerbation of his service-connected 
PTSD symptomatology and pending surgeries for bilateral total 
knee replacements.  VA hospital summary reports show that the 
veteran underwent a right knee replacement in July 1998, and 
a left knee replacement in September 1998.  He never returned 
to work thereafter. 

With respect to his service-connected orthopedic 
disabilities, report of VA examination conducted in November 
1999 indicated that the veteran walked with a cane and limped 
rather heavily.  There was some swelling of the left knee and 
"some deformity on both".  The movement in the shoulders 
was limited; especially the abduction as he could go no 
further than 90 degrees in the front.  Movement to forward 
flexion was to about 120 degrees.  Movement in the knees was 
preserved but quite painful.  VA outpatient treatment records 
dated in December 1999 indicate that the veteran continued to 
walk with the aid of a walker and complained of bilateral 
knee pain.  The veteran testified at his personal hearing 
conducted in November 2000, that he was unable to stand or 
sit for prolonged periods of time due to pain and other knee 
symptoms.

With respect to his service-connected PTSD, the veteran 
continues to be seen at the VA outpatient treatment clinic.  
A treatment note dated February 1999, noted that that he was 
supposed to be on Amitriptyline up to 300 mg at bedtime but 
150mg was all he could tolerate and that "leaves him dragged 
out the next day."  He was also taking Paxil 40 mg a day in 
the morning and Depakote 125mg three times a day.  The 
psychiatrist noted that the veteran "is unable to be 
employed outside the home."  The most recent note of record, 
dated July 2000, indicated that the veteran's condition was 
not significantly better.  He was currently taking Citalopram 
40mg in the morning.  It was also noted that he continued to 
take Depakote 250 mg three times a day for headache control.  
His GAF (Global Assessment of Functioning) score, based on 
his psychiatric disorder, was 60.  There are also numerous 
statements of record, both medical and lay, as to the 
sedative effect the veteran's prescribed medications have 
upon his ability to perform his daily activities.  

Since the expiration of his temporary total disability 
evaluations following the bilateral total knee replacements 
on October 31, 1999, the veteran has been rated as follows 
for his service-connected disabilities: (1) post operative 
total knee replacement, left (formerly degenerative joint 
disease, left knee) rated 30 percent disabling; (2) post 
operative total knee replacement, right (formerly 
degenerative joint disease, right knee) rated 30 percent 
disabling; (3) residuals of wound to left neck and left 
supraclavicular area with extension into the right shoulder 
area with retained foreign body, rated 40 percent disabling; 
(4) post-traumatic stress disorder (PTSD), rated 30 percent 
disabling; (5) residuals shell fragment wound (SFW) of the 
buttock, right and left anterior thighs, rated 20 percent 
disabling; (6) tinnitus, rated 10 percent disabling; (7) 
residuals of SFW, right forearm and left elbow, rated 10 
percent disabling; (8) post-concussion headaches, rated 10 
percent disabling; and (9) hearing impairment, left ear, 
rated noncompensable.  These result in a combined disability 
evaluation of 90 percent.

The service-connected disabilities combine to 90 percent 
under 38 C.F.R. § 4.25.  Thus, the veteran meets the required 
schedular rating criteria for consideration of a total rating 
under 38 C.F.R. § 4.16(a).  Nevertheless, the competent, 
credible and probative evidence must still be at least in 
equipoise as to whether the service-connected disabilities in 
combination render him unemployable, without consideration of 
his age or nonservice-connected disabilities.

In this case, the Board finds that current evidence of record 
indicates that four of the service-connected disabilities are 
productive of significant impairment.  These are the service-
connected PTSD, post-concussion headaches, and both knee 
disabilities.  While the veteran also has significant 
impairment due to nonservice-connected chronic obstructive 
pulmonary disease, the Board finds that the veteran's 
service-connected disabilities, alone, have certainly caused 
the veteran to be unemployable.  In this regard, it is noted 
that the veteran stopped work at the advice of his VA 
psychiatrist due to his service-connected PTSD, and never 
returned to work after the surgeries for his service-
connected knee disorders.  

The veteran does have serious impairment from his bilateral 
knee disabilities and from his PTSD.  Indeed, his combined 
disability rating is 90 percent.  Given the favorable 
evidence, particularly the 1998 VA examination report and the 
recent psychiatric outpatient treatment records, and 
resolving doubt in favor of the veteran, entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities is warranted.



ORDER

An increased rating for post-concussion headaches is denied.

An increased (compensable) rating for hearing impairment of 
the left ear is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted subject to 
the regulations pertinent to the disbursement of monetary 
funds.  




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



